Citation Nr: 1143760	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes requesting the Veteran's Social Security Administration (SSA) records under the facts and circumstances of this case.

At the January 2011 Board hearing, the Veteran testified that he was receiving Social Security Disability (SSD) benefits.  It does not appear that any attempt has been made to obtain the Veteran's SSA records.  VA's duty to assist includes obtaining such records or, in the alternative, a response from SSA indicating the records are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

At this juncture, the duty to assist does not include providing a medical examination, because the Veteran's claimed stressors have been unable to be verified.  However, if the records from SSA contain any indication that the current PTSD is causally related to the claimed stressors, a VA examination may be necessary in order to obtain a nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board will leave the decision as to whether an examination is necessary to the RO's discretion.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all records from the Social Security Administration relating to the Veteran's award of SSA disability benefits, particularly those records identifying the disabilities upon which the award was based.  If no records are available, a written statement should be obtained from SSA to that effect.  The Veteran should be informed of any negative search results, and advised that he can submit copies of any records he has in his possession. 

2.  When the development requested has been completed, review the case again on the basis of the additional evidence and readjudicate the claim, with findings from a medical examination, if warranted by the evidentiary record.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


